  Case 3:21-cv-00924-JAM Document 16-2 Filed 07/30/21 Page 1 of 4




                         THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


NICOLE WADE, AMY DISALVATORE,
DYLAN BARKASY                                         CIVIL ACTION NO. 3 :21-CV-924(JAM)

  Plaintiffs,

      V.

UNIVERSITY OF CONNECTICUT
BOARD OF TRUSTEES
 Defendant                                            JULY 29, 2021

                       DECLARATION OF ELEANOR DAUGHERTY

        I, Eleanor JB Daugherty, EdD, hereby declare as follows:

        1.      I am the Dean of Students and Associate Vice President of Student Affairs at the

University of Connecticut ("UConn"), and have served in that capacity since August 1, 2014. In

this capacity, I am responsible for student health and wellbeing, residential life, conduct, and

crisis management. I have also served on UConn's Executive Policy Group since the COVID-19

health emergency was announced in March, 2020, where I specifically advised and developed

mitigation and operational plans for student life. I have also reviewed the allegations in the

Plaintiffs Complaint (Doc. 1) and Motion for Preliminary Injunction. (Doc. 2)

        2.      I have compiled the information in the statements below are based on my personal

knowledge, including but not limited to documents that I have reviewed.

        3.      In order to combat the spread ofCOVID-19 on UConn's campuses, UConn's Board

of Trustees approved a policy on June 4, 2021 ("Policy"), requiring students to be vaccinated

before returning to campus in August, 2021 . A true and accurate copy of the Policy is attached




                                                -1-
   Case 3:21-cv-00924-JAM Document 16-2 Filed 07/30/21 Page 2 of 4




hereto as Exhibit A. The Policy is also accessible at: https://policy.uconn.edu/2021/06/04/covid-

19-immunization-record-requirement-for-students/.

       4.        The Policy provides that all UConn students who attend any on-campus activity

must either submit proof to UConn that they have been fully vaccinated against COVID-19, or

obtain an exemption.

        5.       The Policy permits both medical and non-medical exemptions. To request an

exemption, students must fill out the appropriate form and submit it online through the Student

Health and Wellness ("SHaW'') portal. The Policy explains the process for obtaining exemptions

and provides hyperlinks for students to easily access the medical and non-medical exemption

request forms.

        6.       Requests for medical exemptions are reviewed and approved by medical providers

at SHaW. A signed statement indicating a specific medical contraindication from the student's

medical provider is required to obtain a medical exemption. As of July 22, 2021, 55 students have

submitted requests for medical exemptions.

        7.       I am responsible for reviewing the requests for non-medical exemptions. I review

each student's exemption request form to determine: (a) whether the student is enrolled; (b)

whether the student will be living on-campus in a residence hall; (c) whether the student

genuinely wants or needs an exemption (e.g., an international student mistakenly believes that

because he/she has not yet been vaccinated he/she must request an exemptioo-UConn would

vaccinate such students upon arrival on campus so no exemption would be necessary); and (d) the

potential impact on the health and safety of the requesting student's campus cohort, such as

his/her residence hall.



                                                 -2-
  Case 3:21-cv-00924-JAM Document 16-2 Filed 07/30/21 Page 3 of 4




       8.      Any non-medical exemption requests submitted after the deadline are reviewed on a

case-by-case basis.

       9.      As of July 23, 2021 , I have received 771 requests for non-medical exemptions. I

have granted 504 of them. 1 have not yet granted or denied the remaining requests-they remain

pending.

        10.    Plaintiff Nicole Wade bas not submitted a request for a medical or non-medical

exemption, nor has she submitted proof of vaccination.

        11.    Plaintiff Amy DiSalvatore requested a non-medical exemption for her minor son, an

incoming freshman student, on June 15, 2021. I granted Ms. DiSalvatore's exemption request, and

notified her of that fact on July 23, 2021. True and accurate copies of the request and notification

are attached hereto as Exhibit B.

        12.    Plaintiff Dylan Barkasy requested a non-medical exemption on July 5, 2021 . I

granted Mr. Barkasy's exemption request, and notified him of that fact on July 23, 2015. True and

accurate copies of the request and notification are attached hereto as Exhibit C.

      Pursuant to 28 U.S.C. § 1746, I, Eleanor JB Daugherty, state under penalty of perjury that

the foregoing declaration is true and accurate to the best of my knowledge, information and belief.

Executed: July 29, 2021



                                                       or Daugherty, E
                                               As ociate Vice Presid   and Dean of Students
                                               University of Connecticut




                                                 -3-
  Case 3:21-cv-00924-JAM Document 16-2 Filed 07/30/21 Page 4 of 4




      CONNECTICUT NOTARY ACKNOWLEDGMENT


State of Connecticut

County of                   To I/ ().                   f\        d               ss.   Sfo rrs       (Town/City)



On this the ~           .Tu.&J , 201:l_, before me, Ma,!} 8 as f-o n (name
                                   9      day of

of notary), the undersigned officer, personally appeared EI Cano,,.. Da u.3h-e,, 1:J

(name of individual or individuals), known to me (or satisfactorily proven) to be

the per$on(s) whose name(s) ~is~- (is or are) subscribed to the within

instrument and acknowledged that                                               she...   (he, she or they) executed the same

for the purposes therein contained.


In witness whereof I hereunto set my hand.


:::m ~ V> 14W-----                                                                MARY BOSTON
(Signature of Notary Public)                                                     NOTARY PUBLIC
                                                                             MV COMMISSION EXPIRES:
Date Commission Expires: _ _ __ MA_~_31 2023
                                      _,___




                                                                      (Printed Name of Notary)
                             ~·····••.,
                              :., ~ ~'·,,,·,,
                                  .            Jr,."
                           ~
                               _.. -,,
                               .,./                 ~
                                                        .,.,,.,
                                                        J

                      I'
              .              __,, .., _,                ..
             J'?'J•               :,,,   _,;   ;I
                                                    j;.:
                                                    •


      ,,,,        ,",.,..              .,/.
                  , 'j     , •• , ,.,,~ j J


                             ..
                            ,I?~,.
                       ,,,, .,.....
